Exhibit 10.3
WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
As of June 28, 2010
Anthony Vuolo
c/o WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
Dear Tony:
Reference is made to (i) the Amended and Restated Employment Agreement dated as
of July 14, 2005 between you and WebMD Health Corp. (the “Company”) (as
previously amended, the “Employment Agreement”; capitalized terms used herein
without definition have the meanings specified in the Employment Agreement),
(ii) the grant of a nonqualified option to purchase 100,000 shares of the
Company’s Common Stock made to you on June 28, 2010 (the “2010 Option”) as
evidenced by the Option Agreement dated June 28, 2010 (the “Option Agreement”)
and (iii) the grant of 20,000 restricted shares of the Company’s Common Stock
made to you on June 28, 2010 (the “2010 Restricted Stock”) as evidenced by a
restricted stock agreement dated June 28, 2010 (the “Restricted Stock Agreement”
and collectively with the Option Agreement, the “Award Agreements”). The Option
Agreement and the Restricted Stock Agreement will be forwarded to you under
separate cover directly from Fidelity, the Company’s third party provider.

1.   Impact of a Change in Control of the Company on the 2010 Option and 2010
Restricted Stock. Notwithstanding anything to the contrary contained in the
applicable Award Agreement, in the event of the occurrence of a Change in
Control (as defined in Section 5.6 of the Employment Agreement), you may resign
without Good Reason at any time after the one year anniversary of such Change in
Control and (i) the 2010 Option shall continue to vest and remain outstanding
through the second anniversary of the Change in Control as if you remained in
the employ of the Company through such date and the 90 day post-termination
exercise period shall commence on the second vesting date and (ii) that portion
of the 2010 Restricted Stock that would have vested through the second
anniversary of the Change in Control will be deemed vested as of the date of
termination, in each case subject to the acknowledgment referred to in
Section 5.4 of the Employment Agreement becoming effective and your continued
compliance with Section 6 of the Employment Agreement. In the event that your
employment is terminated without Cause or for Good Reason on or following a

 



--------------------------------------------------------------------------------



 



    Change in Control of the Company, the 2010 Option and the 2010 Restricted
Stock shall be treated in the manner described in the preceding sentence
(subject to the conditions specified).

Except as set forth herein, the Employment Agreement, the Option Agreement and
the Restricted Stock Agreement remain in full force and effect.

            WEBMD HEALTH CORP.
      By:   /s/ Lewis H. Leicher         Lewis H. Leicher        Senior Vice
President     

ACKNOWLEDGED AND AGREED

     
     /s/ Anthony Vuolo
 
ANTHONY VUOLO
   

2